Order entered March 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01374-CR

                                GAYLON DAVIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F12-33585-K

                                           ORDER
       On January 22, 2015, this Court ordered the trial court to prepare and file, within twenty-

one days, a judgment that shows the September 30, 2014 date on which sentence was

pronounced in open court in appellant’s presence.         To date, we have not received the

supplemental clerk’s record with the judgment showing the date on which sentence was

pronounced in appellant’s presence.

       Accordingly, we ORDER the Honorable Dominique Collins, Presiding Judge of the

Criminal District Court No. 4, to prepare and file, within TEN DAYS of the date of this order, a

supplemental record containing the judgment showing the September 30, 2014 date on which

sentence was pronounced in open court in appellant’s presence.

       Appellant’s brief is due within FORTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Felicia Pitre,

Dallas County District Clerk; Kathleen Walsh, Dallas County Public Defender’s Office; and the

Dallas County District Attorney’s Office.

                                                  /s/    ADA BROWN
                                                         JUSTICE